Citation Nr: 1335256	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  03-24 892	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971.  He also had subsequent Reserve service.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California, that determined that new and material evidence was not received to reopen a previously denied claim for service connection for a psychiatric disorder, to include PTSD.  The RO also denied the Veteran's claims for service connection for lumbar and cervical spine disorders.  He perfected an appeal as to the RO's determination.  

In May 2009, the Veteran testified during a hearing at the RO before a Veterans Law Judge.  In October 2010, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

Thereafter, the Veteran was notified that the Veterans Law Judge who conducted his May 2009 hearing was no longer employed by the Board.  In June 2012, the Board remanded the Veteran's case to the RO, via the AMC, to comply with his request to testify at another hearing.  That hearing was held in August 2012 before the undersigned.  A transcript of each hearing is of record.

In a December 2012 decision, the Board reopened the Veteran's claim for service connection for a psychiatric disability, including PTSD, and then remanded that claim, and his other issues, to the RO, via the AMC, for further development.

In an August 2013 rating decision, the RO granted service connection for PTSD with paranoid schizophrenia and assigned an initial 100 percent disability rating, effective June 28, 2002.  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for a psychiatric disorder, including PTSD.


FINDING OF FACT

On September 27, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested as to the claims for service connection for lumbar and cervical spine disorders.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration as to his claims for service connection for lumbar and cervical spine disorders.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


